DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 09/14/2020 is acknowledged.  The traversal is on the ground(s) that method claims 14 and 15 have been amended to depend from claim 1, and therefore, they should be considered also part of the elected claim group. This is not found persuasive because amended preamble of claim 14 now recites “a method according to claim 1, …” while claim 1 is directed to an apparatus and not a method. The applied amendment to claim 14 does not make claim 14 dependent of claim 1 while claim 1 is not drawn to a method. Such amendment to claim 14 even does not appear to comply with the requirements of 35 U.S.C. 112(b). Method claims 14-15 are still drawn to a distinct invention different than the invention, as claimed in claims 1-13, and the applied restriction between claims 1-13 and 14-15 are still valid for the reasons provided in detail in the restriction, mailed on 07/21/2020.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group of the invention, there being no allowable generic or linking claim.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, in 1st line, recites “objects built” while later claims 1, 10, and 11 and also specification indicates “built objects”. For the purpose of the claim consistency, the citation in 1st line needs to be modified as “built objects”. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the apparatus to provision recovered non-fused build material…” wherein the term “provision” is a term which renders the claim indefinite.  The term “provision” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope of such term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 1, in 9th line, recites “an additive manufacturing process”. However, prior to the cited limitation, claim 1, in 2nd line, recites “an additive manufacturing process”. It is not clear if the latter citation in 9th line is referring to the previous “additive manufacturing process” or to another “additive manufacturing process”. Clarification is required.
	Claim 1, in 6th and 8th lines, recites “non-fused build material”. However, prior to the cited limitation, claim 1, in the 5th line, recites “non-fused build material”. It is not clear if the latter citation in 6th and 8th lines are referring to the previous “non-fused build material” or to another “non-fused build material”. Clarification is required.
	Claim 2, in 2nd line, recites “non-fused build material”. However, prior to the cited limitation, claim 1 recites “non-fused build material”. It is not clear if the latter citation in claim 2 is referring to the previous “non-fused build material” or to another “non-fused build material”. Clarification is required.
	Claims 8 recites the limitation of “proximate a suction opening of the hose” in 2nd line. However, the term “proximate” is a relative term which renders the claim indefinite.  The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9, in 2nd line, recites “an additive manufacturing process”. However, prior to the cited limitation, claim 1, in 2nd line, recites “an additive manufacturing process”. It is not clear if the latter citation in claim 9 is referring to the previous “additive manufacturing process” or to another “additive manufacturing process”. Clarification is required.
9, in 3rd line, recites “build material”. However, prior to the cited limitation, claim 1 recites “build material”. It is not clear if the latter citation in 3rd line is referring to the previous “build material” or to another “build material”. Clarification is required.
Claim 10 recites the limitation of “the build platform” in 3rd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the citation neither claim 10 or claim 1 recites “a build platform”. Does the claim meant to be dependent of claim 9?
	Claim 11, in 4th line, recites “non-fused build material”. However, prior to the cited limitation, claim 1 recites “non-fused build material”. It is not clear if the latter citation in claim 11 is referring to the previous “non-fused build material” or to another “non-fused build material”. Clarification is required.
Claim 13, in 3rd line, recites “an additive manufacturing process”. However, prior to the cited limitation, claim 1, in 2nd line, recites “an additive manufacturing process”. It is not clear if the latter citation in claim 13 is referring to the previous “additive manufacturing process” or to another “additive manufacturing process”. Clarification is required.
Claim 13 recites “an additive manufacturing process for provision to a build platform” wherein the term “provision” is a term which renders the claim indefinite.  The term “provision” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope of such term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd et al. (US 2004/0084814)
Boyd et al. (US ‘814) disclose a powder removal system for three dimensional object fabricator (10) comprising a building chamber (14), a physical prototype object 

    PNG
    media_image1.png
    500
    476
    media_image1.png
    Greyscale

Further, Boyd et al. (US ‘814) teaches positioning the vacuum vents 50 and air vents 68 about the boundary of the building chamber 14 as needed. The vacuum vents 50 can be in the side walls 66 of the building chamber 14 and the air vents 68 can be on the floor 28a of the building chamber 14. In such case, pneumatic tube 80 is flexible and runs from the air source 70 to the air vents 68 on the moveable floor 28a of the building chamber 14, and pneumatic tube 56 operably engages the vacuum system 48 and the vacuum vents 50 positioned on the side walls 66 of the building chamber 14. Similarly, both the side walls 66 and floor 28a of the 
	Therefore, as to claim 1, Boyd et al. (US ‘814) discloses an apparatus (10) for unpacking built objects (12) using build material in an additive manufacturing process, the apparatus comprising: an unpacking compartment having sidewalls (66); a collection hose (56) to operate within the unpacking compartment to recover by suction non-fused build material (16) from around built objects (12); and a recovered build material tank (88) coupled to the collection hose (56) to receive non-fused build material recovered by the collection hose (56); the apparatus to provision recovered non-fused build material from the recovered build material tank (88) for the additive manufacturing process.
	As to claim 2, Boyd et al. (US ‘814) teach an overflow tank (46) coupleable to the collection hose (56) to receive the non-fused build material recovered by the collection hose (56).
	As to claim 3, Boyd et al. (US ‘814) disclose switching valves (58, 82) to selectively enable fluid communication from the collection hose (56) to the recovered build material tank (88) and to the overflow tank (46).
As to claim 4, Boyd et al. (US ‘814) disclose a conduit (84) to couple the collection hose (56) to the recovered build material tank (88).
	As to claim 5, Boyd et al. (US ‘814) teaches a suction pump (86) to create suction in the collection hose (56).
	As to claim 6, Boyd et al. (US ‘814) disclose a housing defining the unpacking compartment (66) to be at least partially open to permit user access to operate the collection hose (56).
	As to claim 7, Sakura (US ‘422) teaches dust filter (60, 68) and a compartment airflow pump (70) to create a laminar airflow through the unpacking compartment (66) and the dust filter to contain powder in the apparatus.
8, Boyd et al. (US ‘814) disclose one or more built part cleaning tools to attach to the collection hose (56) positioned adjacent a suction opening of the hose (56).
	As to claim 10, Boyd et al. (US ‘814) discloses the collection hose (56) is to operate within the unpacking compartment to recover by suction non-fused build material from around built objects (12) on the build platform.
	As to claim 11, Boyd et al. (US ‘814) teaches an unpacking platform facing the unpacking compartment in use to receive built objects (12) and non-fused build material (16) from a container, wherein the collection hose (56) is to operate within the unpacking compartment to recover by suction non-fused build material from around built objects deposited on the unpacking platform from the container.
As to claim 12, Boyd et al. (US ‘814) discloses a material management station separate from a 3D printer to perform the additive manufacturing process.

Claim(s) 1, 4-6, and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakura (US 2016/0236422)
Sakura (US ‘422) discloses a device for removing powder and fabricating three dimensional object comprising a reserve and collection tank 441 is disposed as a reservoir to reserve powder 20. The reserve and collection tank 441 and the ejector 401 is connected with a powder supply passage 442, and the powder 20 in the reserve and collection tank 441 is guided to the ejector 401 through the powder supply passage 442. (See paragraph [0162])
Sakura (US ‘422), further, disclose the powder supply passage 442 includes a pump 443 as an airflow generator to generate an airflow 403 including the powder 20 blown from a nozzle of the ejector 401. (See paragraph [0163])

    PNG
    media_image2.png
    393
    550
    media_image2.png
    Greyscale

Moreover, Sakura (US ‘422) teaches a powder removal device 400 according to the ninth embodiment further includes a suction unit (suction nozzle) (444) to suck powder (20) removed from a three-dimensional object (300). The suction unit (444) is place-able at a side opposite the ejector (401) via the three-dimensional object (300), in other words, at a side opposite a side of the three-dimensional object (300) against which the airflow (403) including the powder (20) is blown. (See paragraph [0164])
Sakura (US ‘422) also discloses the suction unit (444) is coupled to the pump (48) via a powder collection passage (445). The pump (48) is coupled to the reserve and collection tank (441) via a powder collection passage (446). (See paragraph [0165])
	Moreover, Sakura (US ‘422) teaches when unsolidified powder (20) is removed from the three-dimensional object (300), the powder (20) is supplied from the reserve and collection tank (441) to the ejector (401) with the pump (443) and jetted from the ejector (401). Further, the pump (48) is driven to such and collect 
	Therefore, as to claim 1, Sakura (US ‘422) discloses an apparatus (400) for unpacking built objects (300) using build material in an additive manufacturing process, the apparatus comprising: an unpacking compartment, where the ejector nozzle (401) blows airflow (403) with powder (20) to a three dimensional object (300); a collection hose (444, 445) to operate within the unpacking compartment to recover by suction non-fused build material (20) from around built objects (300); and a recovered build material tank (441) coupled to the collection hose (444, 445) to receive non-fused build material recovered by the collection hose (444, 445); the apparatus to provision recovered non-fused build material from the recovered build material tank (441) for the additive manufacturing process.
As to claim 4, Sakura (US ‘422) discloses a conduit (446) to couple the collection hose (444, 445) to the recovered build material tank (441).
	As to claim 5, Sakura (US ‘422) teaches a suction pump (48) to create suction in the collection hose (444, 445).
	As to claim 6, Sakura (US ‘422) discloses a housing defining the unpacking compartment to be at least partially open to permit user access to operate the collection hose.
	As to claim 8, Sakura (US ‘422) discloses one or more built part cleaning tools to attach to the collection hose (444, 445) positioned adjacent a suction opening of the hose.
	As to claim 9, Sakura (US ‘422) teaches a trolley dock (46) to receive a trolley (24a) used in the additive manufacturing process and comprising a build platform (24) on which portions of the build 
	As to claim 10, Sakura (US ‘422) discloses the collection hose (444, 445) is to operate within the unpacking compartment to recover by suction non-fused build material from around built objects (300) on the build platform.
	As to claim 11, Sakura (US ‘422) teaches an unpacking platform (24) facing the unpacking compartment in use to receive built objects (300) and non-fused build material (20) from a container (442), wherein the collection hose (444, 445) is to operate within the unpacking compartment to recover by suction non-fused build material from around built objects deposited on the unpacking platform from the container.
As to claim 12, Sakura (US ‘422) discloses a material management station separate from a 3D printer to perform the additive manufacturing process.
As to claim 13, Sakura (US ‘422) teaches a conduit to provide recycled non-fused build material (20) from the recovered build material tank (441) to a rod, as a trolley, under a build platform (23) used in the additive manufacturing process for provision to the build platform (23) supported by the trolley.
Conclusion
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2016/0200053) discloses a powder recycling system (1), as an apparatus for unpacking build objects comprising an unpacking compartment (12), a collection hose (21) to operate within the unpacking compartment (12), and a recovered build material storage assembly (22).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743
01/14/2020